DETAILED ACTION
	Claims 1-21 are present for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-16, are drawn to a system and method for multiple coalescing store buffers, each associated with a respective one of the multiple processor cores, for receiving store instructions from a respective processor core with store data to be written into said memory system; wherein the store data are coalesced in blocks that correspond to a multitude of consecutive memory locations; wherein a block written in the memory system, updates memory locations that correspond to memory locations of the store instructions that coalesced in said block with the corresponding store data; wherein said multiple coalescing store buffers each form atomic groups of said store instructions by writing the resulting coalesced data blocks as an atomic group; wherein each block within an atomic group is written to the memory system in an order which is a function of an address in the memory system to which that block is written, classified in class G06F3/0604, 3/0656 and 3/0673. 

s 17-21, are drawn to a method of grouping a plurality of store instructions together; and writing each of the store instructions to a memory system in said multiprocessor system in an order which is a function of a portion of the memory address to which the store instruction writes, classified in G06F3/0604, 3/0638 and 3/0673. 

Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, invention I has separate utility such including multiple coalescing store buffers, each associated with a respective one of the multiple processor cores, for receiving store instructions from a respective processor core with store data to be written into said memory system; wherein the store data are coalesced in blocks that correspond to a multitude of consecutive memory locations; wherein a block written in the memory system, updates memory locations that correspond to memory locations of the store instructions that coalesced in said block with the corresponding store data; wherein said multiple coalescing store buffers each form atomic groups of said store instructions by writing the resulting coalesced data blocks as an atomic group; wherein each block within an atomic group is written to the memory system in an order which is a function of an address in the memory system to which that block is written. See MPEP § 806.05(d).

The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination . 

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARACELIS RUIZ/Primary Examiner, Art Unit 2139